PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/268,296
Filing Date: 10 Nov 2008
Appellant(s): Castineiras et al.



__________________
Bethany R. Salpietra (Reg. No. 73,408)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/29/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/30/2021 from which the appeal is taken is being maintained by the examiner.
(2) Response to Argument
101
Appellant asserts that Examiner erred by stripping away the technical features recited in the claims and declaring what remained abstract.
Examiner respectfully disagrees.  Appellant is probably referring to Prong One of the Oct 2019 PEG Guidance without mentioning the subsequent Prong Two analysis.  In Prong One, the evaluation consists of determining whether the claimed limitations, sans any additional elements, encompasses an abstract idea.  Next, in Prong Two, the analysis focuses on any additional element(s), that are not part of the abstract idea.  Step 2A concludes by considering the combination of the abstract idea + additional elements to determine whether they constitute a practical application within the parameters laid out in the PEG 2019 and as set forth the Final Rejection dated 3/30/2021.
Appellant asserts that the claims describe an improved graphical user interface through which users may opt out of a program by interacting with the GUI in a specific manner and that the claimed opt-out feature represents a technical solution to conventional methods of program opt outs.  Appellant asserts that preexisting opt-out methods – whether paper or electronic – are data and resource intensive, requiring a user to provide and communicated identifying information during the opt-out process 
Examiner finds this unpersuasive.
As disclosed in the Specification, FIG. 6 illustrates an example financial plan opt-out and acknowledgement of financial plan to customer:

    PNG
    media_image2.png
    556
    870
    media_image2.png
    Greyscale


Examiner notes this a very, very basic and simple GUI containing only two options where the customer has to choose only one button.  This is no more simple or complex than a printed form containing two checkboxes where the customer has to select any one checkbox using a pencil or pen.  It is difficult to see how this opt-out GUI could be less data and resource intensive than any preexisting paper or electronic form.  This is a basic GUI for a customer to indicate “Yes” or “No.”  This is not improving an 
See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”).
See Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344-45 (Fed. Cir. 2018) (Instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result, is insufficient to show an improvement in computer functionality.).
See Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1090 (Fed. Cir. 2019) (“This invention makes the trader faster and more efficient, not the computer.  This is not a technical solution to a technical problem.”) (“The claims of the ‘999 patent do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Instead, they recite a purportedly new arrangement of generic information that assists traders in processing information more quickly.”) 
See Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. Apr 30, 2019) (“The claims are focused on providing information to traders in a way that helps them process information more quickly, ’556 patent at 2:26–39, not on improving computers or technology.”).
Similar to TT v IBG, any purported improvement in the claims is in the judicial exception itself and not in the technology.  Enabling a customer to indicate his/her decision to opt-in or opt-out of the financial plan may enable a potential investor to prevent future investment losses but it does not improve any computers or technology.
The claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)).  Hence, Examiner notes that the claims do not recite additional elements to integrate the abstract idea into a practical application.
Appellant asserts that the claimed notification reduces the amount of information transmitted to customer thereby reducing bandwidth and the time customers need to expend in analyzing the messages thereby conserving computing resources as in Core Wireless.
Examiner maintains the responses (pages 18-20) from the Final Rejection dated 3/30/2021 regarding Core Wireless as well as alleged reduction of bandwidth and computing resources.  In order to demonstrate reduction of computing resources, bandwidth, etc., it is necessary to show resource consumption before and after a technical change.  But Appellant merely states bandwidth reduction as a fait accompli without explaining how the interface of Fig. 6 achieves bandwidth reduction or resource saving when there is no baseline against which such resource utilization can be measured.
In Core Wireless, an application summary window was accessible from the menu.  It listed a limited set of data that was selectable to launch a respective 
With respect to features such as removal of account data from memory, freeing up storage, etc., Examiner has already addressed this in the Final Rejection – any improved efficiency inherent with the use of computers is not sufficient for patent eligibility.  This is, at best, a relative improvement based on the amount of customer data being processed and eventually deleted, and does not reflect a technological improvement to the underlying processes themselves.  Though the claims may manifest some reduction in processing, the improvement is not to the field of computers or graphical user interfaces but instead to the (abstract) idea itself.  This is very similar to shredding to discarding a customer file when the customer opts out of a business relationship except being carried out on a computer.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (A computer “employed only for its most basic function … does not impose meaningful limits on the scope of those claims.”).  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
Conferees:
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693                                                                                                                                                                                                        
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.